DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 7 February 2022.  Claim 32 has been amended.  Claims 1-31, 35-37, 41 and 42 were previously cancelled.  Claims 43-48 are newly added and subject to an Election/Restriction Requirement.  Claims 32-34, 38-40 and 43-48 remain pending in this application.  Claims 32-34 and 38-40 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant-Initiated Interview
The Examiner respectfully disagrees with the Applicant’s Summary of the telephonic interview on 1 February 2022.  The Examiner maintains she indicated an interview would not be granted to discuss claims directed to a different invention/embodiment.  See the Applicant-Initiated Interview Summary mailed on 7 February 2022.

Response to Arguments
Applicant's arguments, see Remarks pgs. 6-7, filed 7 February 2022 with respect to rejected claims 32-34 and 38-40 under 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered but they are not persuasive.

With respect to the Applicant’s argument, “The passages on pages 97-101 describe one embodiment associated with Fig. 20 and not multiple embodiments as alleged in the Office Action, but nevertheless, claim 32 has been amended to expediate the prosecution of this application.” (see Remarks, pg. 6, paragraph 9 – pg. 7, paragraph 1).  The Examiner respectfully disagrees.  

The Examiner has carefully reviewed pgs. 97-101 and has not found support for controlling a first component and second component based on exceeding a total energy consumption amount when the energy information indicates high-price information as currently recited in claim 32.  Hence, the rejection of claim 32 and claims 33, 34 and 38-40 dependent therefrom are maintained for the rationale set forth in the Non-Final Office Action mailed on 8 November 2021.

Claim 32 is objected to for grammatical issues and claims 32-34 and 38-40 stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112 (pre-AIA ), second paragraph and contain priority issues.

Election/Restrictions
Newly submitted claims 43-48 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 43-48 are not readable on the elected invention because claims 43-48 fail to maintain the elected mark of demarcation of an energy management unit controls a first component and second component based on priorities of the first component and second component when energy information indicates high-price information, wherein an electric home appliance comprising of a plurality of home appliances having different power consumption amounts per unit hour, wherein the plurality of home appliances are capable of receiving energy information related to time-based pricing; and during a period of when high-priced information is recognized, an operation priority of the plurality of home appliances is assigned based on a power consumption amount per unit hour and a specific home appliance having a low operation priority is limited.  The species are independent or distinct because the originally elected invention of claims 32-34 and 38-40 requires the mutually exclusive characteristic of an energy management unit controls a first component and second component based on priorities of the first component and second component, wherein when an operation of the first component is completed and stopped during a period of high-price information, the second component having an operation limited returns to a state before the operation of the second component was limited; and the newly presented claims 43-48 require the mutually exclusive characteristic of an electric home appliance comprising of a plurality of home appliances having different power consumption amounts per unit hour, wherein during a period of when high-priced information is recognized, an operation priority of the plurality of home appliances is assigned based on a power consumption amount per unit hour and a specific home appliance having a low operation priority is limited.  In addition, these species are not obvious variants of each other based on the current record. 

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Examiner’s Note:
The Examiner respectfully notes, any future claims not directed to the elected mark of demarcation of an energy management unit controls a first component and second component based on priorities of the first component and second component when energy information indicates high-price information, wherein an operation of the first component is completed and stopped during the high-price information, the second component having an operation limited returns to a state before the operation of the second component was limited will be restricted by original presentation. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 13/806,730, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

The disclosure fails to provide support for the following combination of limitations in claim 32 (lines 18-25 and 35-37): 
wherein when a total energy consumption amount is set, and when a current total energy consumption amount of the first component and the second component exceeds the set total energy consumption amount, the first component is driven and an operation of the second component is limited in order to make the current total energy consumption amount less than the set total energy consumption amount, …   

during the energy information indicating the high-price information, the second having the operation limited returns to a state before the operation of the second component was limited.

	i.e. There is no support for controlling a first component and second component based on exceeding total energy consumption amount when the energy information indicates high-price information.

	The Examiner notes the specification (U.S. Patent Publication No. 2013/0204449 A1) discloses:
As another example, when an available total energy consumption amount is set, if a current total energy consumption amount (or an energy rate) of a plurality of first components in operation exceeds a set consumption amount (rate), an operation of at least one first component having a low priority may be limited in order to make the current total energy consumption amount less than the set consumption amount.  An operational limitation of the first component includes turning off of the first component or its output reduction.  (pg. 24, par. [0417])

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 


wherein when a total energy consumption amount is set, and when a current total energy consumption amount of the first component and the second component exceeds the set total energy consumption amount, the first component is driven and an operation of the second component is limited in order to make the current total energy consumption amount less than the set total energy consumption amount, …   

wherein when an operation of the first component is completed and stopped during the energy information indicating the high-price information, the second having the operation limited returns to a state before the operation of the second component was limited.

i.e. There is no support for controlling a first component and second component based on exceeding total energy consumption amount when the energy information indicates high-price information.

	The Examiner notes the specification of the instant application (U.S. Patent Publication No. 2019/0244311 A1) discloses:
As another example, when an available total energy consumption amount is set, if a current total energy consumption amount (or an energy rate) of a plurality of first components in operation exceeds a set consumption amount (rate), an operation of at least one first component having a low priority may be limited in order to make the current total energy consumption amount less than the set consumption amount.  An operational limitation of the first component includes turning off of the first component or its output reduction.  (pg. 24, par. [0419])




Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32 recites the grammatical error “the energy management unit comprising:  the energy management unit configured to …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant application’s specification (U.S. Patent Publication No. 2019/0244311 A1) discloses:
when an available total energy consumption amount is set, if a current total energy consumption amount (or an energy rate) of a plurality of first components in operation exceeds a set consumption amount (rate), an operation of at least one first component having a low priority may be limited in order to make the current total energy consumption amount less than the set consumption amount.  An operational limitation of the first component includes turning off of the first component or its output reduction.  (pg. 24, par. [0419])

The disclosure fails to provide support for the following combination of limitations in claim 32 (lines 18-25 and 35-37): 
wherein when a total energy consumption amount is set, and when a current total energy consumption amount of the first component and the second component exceeds the set total energy consumption amount, the first component is driven and an operation of the second component is limited in order to make the current total energy consumption amount less than the set total energy consumption amount, …   

wherein when an operation of the first component is completed and stopped during the energy information indicating the high-price information, the second having the operation limited returns to a state before the operation of the second component was limited.

	In summary, the Examiner has not found support for the combination of preceding limitations in either the specification of the parent application (U.S. Patent Application No. 13/806,730 filed on 10 April 2013) or the specification of the instant application (U.S. Patent Application No. 16/386,122 filed on 16 April 2019).  Hence, the only support for the combination of preceding limitations is found in the claim as filed on 22 October 2021.  

Claims 33, 34 and 38-40, dependent from claim 32, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 32.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-34 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 32 recites the limitation "the high-priced information" in claim 36.  There is insufficient antecedent basis for this limitation in the claim.

Claims 33, 34 and 38-40, dependent from claim 32, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to energy management systems.


U.S. Patent Publication No. 2012/0053739 A1 discloses an energy management system for a home network comprises a central device controller configured to communicate with energy consuming devices, energy generation devices and storage devices at a home.

U.S. Patent Publication No. 2012/0296490 A1 discloses systems and methods for controlling energy consumption.

U.S. Patent Publication No. 2017/0133848 A1 discloses a method for managing electricity use of a plurality of household appliances connected within a local communication network and having one or more operating phases.  

U.S. Patent Publication No. 2019/0341807 A1 discloses a power management method according is provided with a step A of sending a control message from a power management server to a local control apparatus and a step B of performing, on the basis of source identification information that identifies a source of the control message, by the local control apparatus, control based on the control message.

U.S. Patent No. 9,899,837 B2 discloses a method for electricity demand shaping through load shedding and shifting in an electrical smart grid.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117